Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Chuck Willie Bellamy appeals from the district court’s order granting the Government’s Fed.R.Crim.P. 35(b) motion and reducing Bellamy’s term of imprisonment from 216 to 120 months. On appeal, Bellamy challenges the extent of the district comb’s departure, which this court has no jurisdiction to consider on appeal, absent circumstances not here alleged. See United States v. Hill, 70 F.3d 321, 324 (4th Cir.1995). Accordingly, we deny Bellamy’s motion for appointment of counsel, and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.